                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
UNITED STATES DISTRICT COURT                                                    DATE FILED: 01/31/2020
SOUTHERN DISTRICT OF NEW YORK
                                   x
NINO BUTKOVSKAYA,                  :
                                   :
                        Plaintiff, :                 Case No. 1:19-cv-11014-LGS
      vs.                          :
                                   :
EQUIFAX INFORMATION SERVICES,      :                 NOTICE OF SETTLEMENT WITH
LLC, AMERICAN EXPRESS CO.,         :                 DEFENDANT EQUIFAX INFORMATION
CITIBANK, N.A., KOHL’S DEPARTMENT :                  SERVICES, LLC
STORES, INC., and SYNCHRONY BANK, :
                       Defendants. :
                                   :
                                   :
                                   x


       Plaintiff Nino Butkovskaya (“Plaintiff”) hereby notifies the Court that the present case has

been settled between Plaintiff and Defendant Equifax Information Services, LLC (collectively, the

“parties”), and states as follows:

       1.      A settlement agreement is in the process of being finalized between the parties.

Once the settlement agreement is fully executed, and Plaintiff has received the consideration

required, the parties will respectfully request that the case be dismissed and closed.

       2.      The parties respectfully request that the Court stay this action as to Defendant

Equifax Information Services, LLC, and adjourn all deadlines and conferences.

DATED: January 13, 2020                       COHEN & MIZRAHI LLP
                                              EDWARD Y. KROUB


                                                              /s/ Edward Y. Kroub
                                                             EDWARD Y. KROUB

Application GRANTED. All proceedings in this matter as to Defendant Equifax Information
Services, LLC, including any pending deadlines, are stayed. Plaintiff and Defendant Equifax
Information Services, LLC shall, by February 14, 2020, file a stipulation of voluntary dismissal or
a joint status letter apprising the Court of the status of the settlement.

Dated: January 31, 2020
       New York, New York
DANIEL C. COHEN
EDWARD Y. KROUB
300 Cadman Plaza West, 12th Floor
Brooklyn, NY 11201
Telephone: 929/575-4175
929/575-4195 (fax)
dan@cml.legal
edward@cml.legal

Attorneys for Plaintiff Nino Butkovskaya




 -2-
